Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation reading as follows:
1. That the merchandise and the issues involved in the above-entitled appeal for reappraisement are the same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
2. That the involved merchandise was entered or withdrawn from warehouse for consumption on or after February 27, 1958 and is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521).
3. At the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely sold for exportation to the United States to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were the appraised values, less the amounts marked “X” in red ink by the Examiner.
4. That the above-entitled appeal for reappraisement may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
*365On the agreed facts, I find that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the merchandise involved and that such values were the appraised values, less the amounts marked “X” in red ink by the examiner on the invoice.
Judgment will issue accordingly.